     Case 2:13-cr-00021 Document 65 Filed 11/17/20 Page 1 of 4 PageID #: 170




                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA


v.                                     CRIMINAL ACTION NO. 2:13-00021


EDDIE DAIVON MORGAN



           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER



             On October 27, 2020, the United States of America

appeared by Makeia Jonese, law student, under the supervision of

Monica D. Coleman, Assistant United States Attorney, and the

defendant, Eddie Daivon Morgan, appeared in person and by his

counsel, Rhett H. Johnson, for a hearing on the petition and

second amendment to the petition, seeking revocation of

supervised release submitted by United States Probation Officers

Joseph Black and M. Dylan Schaffer, respectively.             The defendant

commenced a three-year (3) term of supervised release in this

action on October 2, 2015, as more fully set forth in the

Judgment Order entered by the court on May 29, 2013.
   Case 2:13-cr-00021 Document 65 Filed 11/17/20 Page 2 of 4 PageID #: 171




           The court heard the admissions and objection of the

defendant, and the representations and arguments of counsel.


           For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respect:   (1) On January 28, 2016, the defendant was out of the

district of supervision without permission inasmuch as he was

being supervised in Kentucky and was found on that date in

Beckley, West Virginia, (2) On or about January 20, 2016, while

in Kentucky, the defendant committed the offense of manslaughter

in the second degree with respect to the death of Christina

Eisner and on that same date he committed the offense of assault

in the second degree with respect to Jeffrey Eisner, all as set

forth in the petition on supervised release, and by the court’s

findings on the record of the hearing.         The defendant has been

convicted in Kentucky on both charges and sentenced to a term of

nine years on each of the charges with the terms of imprisonment

to run concurrently.



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of
                                      2
   Case 2:13-cr-00021 Document 65 Filed 11/17/20 Page 3 of 4 PageID #: 172



supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.



           And the court having complied with the requirements of

Rule 32.1(b)(2) and (c)(1) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

twenty four(24) MONTHS to run consecutively to the manslaughter

in the second degree and assault in the second degree sentences

imposed in Kentucky, with no additional term of supervised

release to be imposed in this West Virginia criminal action.



           The defendant was remanded to the custody of the

United States Marshal.




                                      3
   Case 2:13-cr-00021 Document 65 Filed 11/17/20 Page 4 of 4 PageID #: 173



           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.



                             DATED:       November 17, 2020




                                      4
